Filed Pursuant to Rule 424(b)(3) Registration Statement No 333-177931 Subject to Completion, dated November 14, 2011 PRELIMINARY PROSPECTUS SUPPLEMENT (to Prospectus dated November 14, 2011) $ % Senior Notes due Interest on the notes will be paid on and of each year, beginning on , 2012. The notes will mature on . We may redeem the notes in whole or in part at any time at the make-whole redemption price set forth under “Description of Notes — Optional Redemption” in this prospectus supplement. If a change of control triggering event occurs, we may be required to offer to purchase the notes from holders at a purchase price of 101% of the principal amount of the notes, plus accrued and unpaid interest, if any, to the date of purchase. The notes offered hereby will be our senior unsecured obligations and will rank equally and ratably in right of payment with all of our existing and future senior unsecured indebtedness and senior to any future subordinated unsecured indebtedness. Investing in the notes involves risks. See “Risk Factors” beginning on page S-6 of this prospectus supplement to read about important factors you should consider before buying the notes. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement and the accompanying prospectus. Any representation to the contrary is a criminal offense. Per Note Total Public Offering Price % $ Underwriting Discounts and Commissions % $ Proceeds to Clorox (before expenses) % $ The public offering price set forth above does not include accrued interest, if any. Interest on the notes will accrue from November , 2011 and must be paid by the purchaser if the notes are delivered after November , 2011. The underwriters expect to deliver the notes to purchasers in book-entry form only through The Depository Trust Company and its participants, including Clearstream and Euroclear, on or about November , 2011. Joint Book-Running Managers Citigroup J.P. Morgan Wells Fargo Securities Prospectus Supplement dated November , 2011 You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus. We have not, and the underwriters have not, authorized anyone to provide you with different information. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer is not permitted. You should assume that the information contained in this prospectus supplement, the accompanying prospectus and any documents incorporated by reference herein or therein is accurate as of the respective dates of the applicable documents. Our business, financial condition, results of operations and prospects may have changed since that date. TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-1 Forward-Looking Statements S-1 Prospectus Supplement Summary S-3 Risk Factors S-6 Ratio of Earnings to Fixed Charges S-7 Use of Proceeds S-7 Capitalization S-8 Description of Notes S-9 Material United States Federal Income Tax Considerations S-14 Underwriting S-19 Legal Matters S-20 Prospectus Page About This Prospectus 1 The Company 1 Ratio of Earnings to Fixed Charges 1 Use of Proceeds 2 Description of Debt Securities 2 Plan of Distribution 11 Legal Matters 12 Experts 12 Incorporation of Documents by Reference 13 Where You Can Find More Information 13 S-i ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which contains the terms of this offering of notes. The second part is the accompanying prospectus dated November 14, 2011, which is part of our Registration Statement on Form S-3. This prospectus supplement may add to, update or change the information in the accompanying prospectus. If information in this prospectus supplement is inconsistent with information in the accompanying prospectus, this prospectus supplement will apply and will supersede that information in the accompanying prospectus. It is important for you to read and consider all information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus in making your investment decision. You should also read and consider the information in the documents to which we have referred you in “Incorporation of Documents by Reference” in the accompanying prospectus. In this prospectus supplement and the accompanying prospectus, unless the context requires otherwise, the terms “we,” “us,” “our,” “the Company,” and “Clorox” refer to The Clorox Company and its subsidiaries; and the term “notes” refers to our % Senior Notes due offered hereby. FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying prospectus and the documents incorporated herein by reference contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and such forward-looking statements involve risks and uncertainties. Except for historical information, matters discussed by the Company, including statements about future volume, sales, costs, cost savings, earnings, cash flows, plans, objectives, expectations, growth, or profitability, are forward-looking statements based on management’s estimates, assumptions and projections. Words such as “will,” “could,” “may,” “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” and variations on such words, and similar expressions, are intended to identify such forward-looking statements. These forward-looking statements are only predictions, subject to risks and uncertainties, and actual results could differ materially from those discussed by the Company. Important factors that could affect performance and cause results to differ materially from management’s expectations are described in the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2011 and as updated from time to time in the Company’s SEC filings. These factors include, but are not limited to: the Company’s costs, including volatility and increases in commodity costs such as resin, diesel, chlor-alkali, sodium hypochlorite, high-strength bleach, agricultural commodities and other raw materials; increases in energy costs; the ability of the Company to implement and generate expected savings from its programs to reduce costs, including its supply chain restructuring and other restructuring plans; supply disruptions or any future supply constraints that may affect key commodities or product inputs; risks inherent in relationships with suppliers, including sole-source or single-source suppliers; risks related to the handling and/or transportation of hazardous substances, including, but not limited to, chlorine; the success of the Company’s strategies; the ability to manage and realize the benefits of joint ventures and other cooperative relationships, including the Company’s joint venture regarding the Company’s Glad® plastic bags, wraps and containers business, and the agreements relating to the provision of information technology, procure to pay and other key services by third parties; risks relating to acquisitions, mergers and divestitures, and the costs associated therewith; S-1 risks inherent in maintaining an effective system of internal controls, including the potential impact of acquisitions or the use of third-party service providers, and the need to refine controls to adjust for accounting, financial reporting and other organizational changes or business conditions; the ability of the Company to successfully manage tax, regulatory, product liability, intellectual property, environmental and other legal matters, including the risk resulting from joint and several liability for environmental contingencies and risks inherent in litigation, including class action litigation; risks related to maintaining and updating the Company’s information systems, including potential disruptions, costs and the ability of the Company to implement adequate information systems in order to support the current business and to support the Company’s potential growth; the ability of the Company to develop commercially successful products that delight the consumer; consumer and customer reaction to price changes; actions by competitors; risks related to customer concentration; customer-specific ordering patterns and trends; risks arising out of natural disasters; the impact of disease outbreaks, epidemics or pandemics on the Company’s, suppliers’ or customers’ operations; changes in the Company’s tax rate; unfavorable worldwide, regional or local general economic and marketplace conditions and events, including consumer confidence and consumer spending levels, the rate of economic growth, the rate of inflation or deflation, and the financial condition of the Company’s customers, suppliers and service providers; foreign currency exchange rate fluctuations and other risks of international operations; unfavorable political conditions in the countries where we do business and other operational risks in such countries; the impact of the volatility of the debt and equity markets on the Company’s cost of borrowing, cost of capital and access to funds, including commercial paper and the Company’s credit facility; risks relating to changes in the Company’s capital structure, including risks related to the Company’s ability to implement share repurchase plans and the impact thereof on the Company’s capital structure and earnings per share; the impact of any unanticipated restructuring or asset-impairment charges and the ability of the Company to successfully implement restructuring plans; risks arising from declines in cash flow, whether resulting from declining sales, higher cost levels, tax payments, debt payments, share repurchases, higher capital spending, interest cost increases greater than management’s expectations, interest rate fluctuations, increases in debt or changes in credit ratings, or otherwise; the costs and availability of shipping and transport services; potential costs in the event of stockholder activism; and the Company’s ability to maintain its business reputation and the reputation of its brands. The forward-looking statements in this prospectus supplement, the accompanying prospectus and the documents incorporated herein by reference are based on management’s current views and assumptions regarding future events and speak only as of their dates. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by the federal securities laws. S-2 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about us and this offering. It does not contain all of the information that may be important to you in deciding whether to purchase the notes. We encourage you to read the entire prospectus supplement, the accompanying prospectus and the documents that we have filed with the SEC that are incorporated by reference into this prospectus supplement and the accompanying prospectus prior to deciding whether to purchase the notes. The Clorox Company We are a multinational manufacturer and marketer of consumer products, with fiscal year 2011 net sales of $5.2 billion. We are headquartered in Oakland, California, and employ about 8,100 people worldwide. We manufacture a wide range of consumer products in more than two dozen countries and market them in more than 100 countries. We also sell products to food service and professional cleaning customers throughout the United States. Our products include: our namesake bleach and cleaning products, Green Works™ natural cleaners and laundry products, Poett® and Mistolín® cleaning products, Fresh Step® and Scoop Away® cat litter, Kingsford® charcoal, Hidden Valley® and K C Masterpiece® dressings and sauces, Brita® water-filtration systems, Glad® bags, wraps and containers, and Burt’s Bees® natural personal care products. Our executive offices are located at 1221 Broadway, Oakland, California 94612-1888. Our telephone number is (510) 271-7000 and our website address is www.clorox.com. Information on our website does not constitute part of this prospectus supplement or the accompanying prospectus. S-3 The Offering Issuer The Clorox Company. Notes Offered $ principal amount of % Senior Notes due . Maturity Date The notes mature on . Interest Payment Dates and of each year, beginning , 2012. Ranking The notes will be our senior unsecured obligations and will rank equally and ratably in right of payment with all of our existing and future senior unsecured indebtedness and senior to any future subordinated unsecured indebtedness. The notes will be effectively subordinated to any of our existing and future secured indebtedness, to the extent of the assets securing such indebtedness, and will be structurally subordinated to any indebtedness and other liabilities of our subsidiaries. Optional Redemption We may redeem all or any portion of the notes at our option at any time at the make-whole redemption price, as described in “Description of Notes — Optional Redemption.” Certain Covenants The indenture governing the notes contains covenants that, among other things, limit our ability and the ability of certain of our subsidiaries to create liens and enter into sale-leaseback transactions and limit our ability to merge or consolidate with or into another person or to sell, lease or convey all or substantially all of our assets. Mandatory Offer to Repurchase If a Change of Control Triggering Event occurs, as defined in this prospectus supplement, we must offer to repurchase the notes at a price equal to 101% of the principal amount of the notes, plus accrued and unpaid interest, if any, to the date of purchase. See “Description of Notes — Change of Control Triggering Event.” Governing Law The notes and the indenture are governed by the laws of the State of New York. Use of Proceeds The estimated net proceeds to us from the sale of the notes will be approximately $ million (after deducting underwriting discounts and commissions and our offering expenses). We will use the net proceeds to retire commercial paper. Additional Issuances We may “reopen” this series of notes and issue an unlimited principal amount of additional notes in the future, as described in “Description of Debt Securities — General Terms of the Debt Securities” in the accompanying prospectus. Risk Factors See “Risk Factors” on page S-6 and the other information contained or incorporated by reference into this prospectus supplement and the accompanying prospectus for a discussion of certain factors you should carefully consider before deciding to invest in the notes. S-4 Summary Financial Information (Dollars in millions, except per share data) The following table presents our summary historical financial and other data as of September 30, 2011 and for the three-month periods ended September 30, 2011 and 2010 and as of and for the fiscal years ended June 30, 2011, 2010, 2009, 2008 and 2007. The financial data as of and for the five fiscal years ended June 30, 2011 has been derived from our audited consolidated financial statements. The financial data as of September 30, 2011 and for the three-month periods ended September 30, 2011 and 2010 has been derived from unaudited financial statements. Our historical results are not necessarily indicative of the results of operations for future periods, and our results of operations for the three-month period ended September 30, 2011 are not necessarily indicative of results that could be expected for the full year. The summary consolidated historical financial and other data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our historical consolidated financial statements and the related notes contained in our Annual Report on Form 10-K for the fiscal year ended June 30, 2011 and our Quarterly Report on Form 10-Q for the quarter ended September 30, 2011, which are incorporated by reference into this prospectus supplement and the accompanying prospectus. As of and for the Three Months Ended
